IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

             v.                                                       18-CR-00108-W

ROBERT MORGAN, et al.

                           Defendants.

______________________________________________

                  NOTICE OF MOTION FOR EXPEDITED HEARING

       The United States of America, by its attorney, James P. Kennedy, Jr., United States

Attorney for the Western District of New York, Mary Clare Kane, Assistant United States

Attorney, of counsel, respectfully moves this Court, pursuant to Local Rule of Criminal

Procedure 12(f) and Local Rule of Civil Procedure 7(d)(1), the United States respectfully

requests that the Court consider, on an expedited basis, the government’s Motion for an

Interlocutory Sale 9000 Old Station Road, Cranberry, Pennsylvania and known as Eden

Square (hereinafter “Eden Square”) made pursuant to Rule 32.2(b)(7) of the Federal Rules
of Criminal Procedure and G(7) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (“Supplemental Rules”), previously filed herein.

       DATED: Buffalo, New York, July 8, 2019.

                                                JAMES P. KENNEDY, JR.
                                                United States Attorney



                                         By:    s/MARY CLARE KANE
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                (716) 843-5700 ext. 809
                                                Mary.Kane@usdoj.gov
